Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00362-CV

                                   Michael NATHANIEL,
                                         Appellant

                                              v.

                 FOSTER MEADOW HOMEOWNERS ASSOCIATION,
                                Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI10916
                         Honorable Rosie Alvarado, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED August 14, 2019.


                                               _________________________________
                                               Rebeca C. Martinez, Justice